


110 HR 5475 IH: Sex Offender Mandatory Registration

U.S. House of Representatives
2008-02-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5475
		IN THE HOUSE OF REPRESENTATIVES
		
			February 19, 2008
			Mr. Moore of Kansas
			 (for himself, Mrs. Biggert,
			 Mrs. Boyda of Kansas,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Castle,
			 Mr. Chabot,
			 Mr. Chandler,
			 Mr. Cleaver,
			 Mr. Cramer,
			 Mr. Crowley,
			 Mr. Davis of Alabama,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Edwards,
			 Mr. Gordon of Tennessee,
			 Ms. Granger,
			 Ms. Herseth Sandlin,
			 Mr. Hill, Mr. Israel, Mr.
			 Jones of North Carolina, Mr.
			 Kind, Mr. Kirk,
			 Mr. LaHood,
			 Mr. Lampson,
			 Mr. Marshall,
			 Mr. Matheson,
			 Mr. Peterson of Minnesota,
			 Mr. Poe, Ms. Pryce of Ohio, Mr. Ramstad, Ms.
			 Ros-Lehtinen, Ms. Loretta Sanchez of
			 California, Mr. Schiff,
			 Mr. Van Hollen, and
			 Mrs. Wilson of New Mexico) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to make a
		  technical correction to ensure sex offenders who travel between States,
		  regardless of when they traveled, must register with appropriate state and
		  local authorities.
	
	
		1.Short titleThis Act may be cited as the
			 Sex Offender Mandatory Registration
			 Act of 2008.
		2.Sex Offender
			 Registration
			(a)Timing of travel
			 and related elementsSection
			 2250(a)(2)(B) of title 18, United States Code, is amended—
				(1)by inserting
			 or has traveled after travels;
				(2)by inserting
			 or has entered or left, or resided in, before Indian
			 country; and
				(3)by
			 inserting , after conviction of the offense by reason of which the
			 person is a sex offender as defined for the purposes of the Sex Offender
			 Registration and Notification Act after Indian
			 country.
				(b)Continuing
			 nature of offenseSection 2250 of title 18, United States Code,
			 is amended by adding at the end the following:
				
					(d)Continuing
				offenseAn offense under
				subsection (a) is a continuing offense so long as the failure described in
				subsection (a)(3)
				continues.
					.
			
